




[exh101desimoneoffer002.gif] [exh101desimoneoffer002.gif]

Northeast

Utilities System

107 Selden Street, Berlin, CT 06037




Northeast Utilities Service Company

P.O. Box 270

Hartford, CT 06141-0270

(860)

665-5000




Jean M. LaVecchia

Vice President – Human Resources and Environmental Services

(860) 665-3650

Exhibit 10.1

September 27, 2004




Mr. Larry E. De Simone, Ph. D.

3610 W. Chew Street

Allentown, PA 18104




Dear Larry,




We appreciate the time you spent discussing employment opportunities with
Northeast Utilities and are delighted to have you join the NU team.




This letter confirms our offer and your acceptance for the position of President
– NU Enterprises, Inc., reporting to Chuck Shivery.  Your starting salary in
this position will be $475,000 per year.




The Company understands that you have, and through February 1, 2005 will
continue to have, a continuing nominal employment relationship with PPL Services
Corporation (“PPL”), and that you have or may have certain obligations under a
separation agreement with PPL; however, the Company also understands that
neither your continued nominal employment nor your separation agreement will
require you to perform any services for, or on behalf or in the interests of,
PPL, and that your employment by the Company will not in any way interfere with
any obligations you have or may have to PPL by virtue of your nominal employment
by, and separation agreement with, PPL.  By accepting this position with the
Company, you agree to carry out your new duties and responsibilities on behalf
of the Company and to devote substantially all of your business time, attention
and energy thereto.  You will not be prevented from making minority investments
in other businesses or enterprises, including PPL, provided that you agree not
to become engaged in any other business activity, including with PPL, which, in
the reasonable judgment of the Company, is likely to interfere with your ability
to discharge your duties and responsibilities to the Company.




In making this offer, the Company has not and will not request or require you to
divulge any confidential or propriety information of PPL, disparage PPL, or
solicit the employment of any current PPL employees, and you have similarly
agreed that you will not do so.




Here are the employment terms we have discussed:




ANNUAL BONUS PROGRAM:  65% of base pay at target; for 2004 the minimum award
will be at target, prorated for time in the position during 2004.  






1







--------------------------------------------------------------------------------



LONG-TERM INCENTIVE PROGRAM:  150% of base pay at target; the first grant will
be made in the first quarter of 2005.




PENSION:  Senior Officers “SERP Target Benefit” (available after age 60 and five
years of service).




CHANGE OF CONTROL / TERMINATION:  

*

Upon termination following a Change of Control of Northeast Utilities, payment
of 3 years’ base salary plus annual incentive at target, 3 years of benefits,
and SERP benefit calculated with additional 3 years of age and service (even if
less than age 60 or five years of actual service).

 

*

Upon involuntary termination for reasons other than Cause and unrelated to a
Change of Control of Northeast Utilities, payment of 2 years’ base salary plus
annual incentive at target, 2 years of benefits, and SERP benefit calculated
with additional 2 years of age and service (even if less than age 60 or five
years of actual service).




*

If your responsibilities are significantly reduced as the result of the sale or
other disposition of NUEI and unrelated to a Change of Control of Northeast
Utilities, and you choose to terminate employment, you would receive the
Involuntary Termination benefits as described above.




VACATION:   You will be eligible for one week of vacation in 2004 and five weeks
of vacation per year thereafter.




TRANSITION EXPENSES:   We will provide you a lump sum payment as soon as
practicable after your date of hire, grossed-up for taxes, to cover expected
costs of commissions related to sale of your current home, packing and moving
from your current home to Connecticut, temporary living and storage of household
goods, and travel between your current home and Connecticut if applicable.




TAX PREPARATION / FINANCIAL PLANNING:  You will be eligible for the Senior
Officers’ financial planning and tax preparation benefit: reimbursement of up to
$1,500 each year for professional tax return preparation and an additional
$4,000 every two years for financial planning services through professionals of
your choice.




OTHER:  You will be eligible to participate in the Flexible Benefits Program on
your first day of employment.  Medical/Dental coverage, life insurance,
accidental death and dismemberment insurance, long-term disability insurance,
expense reimbursement accounts, and qualified retirement programs including a
401(k) program, pension plan, retiree life insurance and retiree health are a
few of the benefits currently offered.  You will also be eligible to participate
in the Deferred Compensation Program for Officers, the Employee Share Purchase
Program (after one year), and the supplemental officer physical examination
program.

 

Our offer to you is contingent upon successful completion of (1) a background
investigation, and (2) a physical examination, including a drug screening.  The



2







--------------------------------------------------------------------------------



offer is also contingent upon approval of your employment agreement by the NU
Board of Trustees and our confirmation of PPL’s lack of objection to your
employment by NU prior to February 1, 2005.  Also, on your first day of work,
you must furnish proof of eligibility to work in the United States (a list of
documents acceptable for this purpose is enclosed).




We also want to advise you that Federal and State Regulatory Codes of Conduct
are in effect that govern employee transfers and other interactions between NU’s
regulated and unregulated functions.  Thus, if you accept this offer you may be
restricted from transferring to certain NU subsidiaries for a period of time.
 Please find enclosed an Understanding which attests that you have read, are
aware of, and understand the restrictions set forth in the Regulatory Code of
Conduct.  Please sign the memorandum and return it to me along with the other
forms.




This letter should not be interpreted as a guarantee of employment for any
specific duration.  Your employment with the Company will be employment at will,
which means that you have the right to terminate your employment at any time and
for any reason, and the Company may do the same.   




Your start date will be scheduled as soon as possible once we receive
confirmation from PPL of your employment status and finalize your employment
agreement.  Please sign and date a copy of this letter, complete the enclosed
paperwork, and return all documents to me in the enclosed envelope.  If you have
any questions regarding this offer, please feel free to contact me at (860)
665-3650 or Keith Coakley at (860) 665-3519.




Very truly yours,







/s/  Jean M. LaVecchia

      Jean M. LaVecchia

      Vice President - Human Resources & Environmental Services




Enclosures




cc:  C. Shivery




Accepted by:













/s/ Larry E. De Simone____________

_____________________

     Larry E. De Simone

Date



3





